DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: “The one or more non-transitory machine-readable media of Claim 17” in line 1 of claim 17 should be changed to “The system of Claim 17” in line 1 of claim 17.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “The one or more non-transitory machine-readable media of Claim 19” in line 1 of claim 19 should be changed to “The system of Claim 19” in line 1 of claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “different seasonal patterns” in line 9 of claim 1.  Claim 1 also recites the limitation “a seasonal pattern” in line 11 of claim 1 and the limitation “the seasonal pattern” in line 13 of claim 1.  It is unclear as to whether the limitation “different seasonal patterns” in line 9 of claim 1 corresponds to “a seasonal pattern” in line 11 of claim 1 and “the seasonal pattern” in line 13 of claim 1.  More specifically, it is unclear as to whether “the representation of the seasonal pattern” is different from “the different seasonal patterns.”  Therefore, claim 1 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “a seasonal pattern” in line 11 of claim 1 as “one of the different seasonal patterns” in line 11 of claim 1, and “the seasonal pattern” in line 13 of claim 1 as “the one of the different seasonal patterns” in line 13 of claim 1.
Claim 2, which depends from claim 1, recites the limitation “a seasonal pattern” in line 1 of claim 2 and recites the limitation “the seasonal pattern” in line 3 of claim 2.  Claim 1 recites the limitation “different seasonal patterns” in line 9 of claim 1. It is unclear as to whether the limitation “different seasonal patterns” in line 9 of claim 1 corresponds to “a seasonal pattern” in line 1 of claim 2 and “the seasonal pattern” in line 3 of claim 2.  More specifically, it is unclear as to whether “seasonal pattern” of claim 2 is different from the “different seasonal pattern” in claim 1. Therefore, claim 2 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “a seasonal pattern” in line 1 of claim 2 as “one of the different seasonal patterns” in line 1 
Claim 2, which depends from claim 1, recites the limitation “relative to” in line 3 of claim 2.  It is unclear as to whether (1) the seasonal pattern is relative to an opportunity count or (2) the mapping count is relative to the opportunity count.  Therefore, claim 2 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “relative to” as the mapping count is relative to the opportunity count in claim 2.     
Claim 3, which depends from claim 1, recites the limitation “a plurality of encodings” in line 2 of claim 3.  Claim 1 recites the limitation “a plurality of encodings” in line 8 of claim 1.  It is unclear as to whether the limitation “a plurality of encodings” in line 8 of claim 1 corresponds to “a plurality of encodings” in line 2 of claim 3.   Therefore, claim 3 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “a plurality of encodings” in line 2 of claim 3 as “the plurality of encodings” in line 2 of claim 3.
Claim 3, which depends from claim 1, recites the limitations “first seasonal pattern” and “second seasonal pattern” in line 3 of claim 3.  Claim 1 recites the limitation “different seasonal patterns” in line 9 of claim 1. It is unclear as to whether the limitation “different seasonal patterns” in line 9 of claim 1 corresponds to “first seasonal pattern” and “second seasonal pattern” in line 3 of claim 3.  More specifically, it is unclear as to whether “first seasonal pattern” and “second seasonal pattern” in line 3 of claim 3 are different from the “different seasonal patterns” in line 9 of claim 1. Therefore, claim 3 is unclear and indefinite. For the purposes of prior art examination, the Examiner is 
Claim 5, which depends from claim 1, recites the limitation “a plurality of encodings” in lines 2-3 of claim 5.  Claim 1 recites the limitation “a plurality of encodings” in line 8 of claim 1.  It is unclear as to whether the limitation “a plurality of encodings” in line 8 of claim 1 corresponds to “a plurality of encodings” in lines 2-3 of claim 5.  Therefore, claim 5 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “a plurality of encodings” in lines 2-3 of claim 5 as “the plurality of encodings” in lines 2-3 of claim 5.
Claim 5, which depends from claim 1, recites the limitation “an encoding space” line 2 of claim 5.  Claim 1 recites the limitation “at least one encoding space” in lines 7-8 of claim 1.  It is unclear as to whether the limitation “at least one encoding space” in line 2 of claim 5 corresponds to “at least one encoding space” in lines 7-8 of claim 1.  Therefore, claim 5 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “an encoding space” in line 2 of claim 5 as “one of the at least one encoding space” in line 2 of claim 5.
Claim 5, which depends from claim 1, recites the limitation “a particular seasonal pattern” in line 1 of claim 5 and recites the limitation “the particular seasonal pattern” in line 2 of claim 5.  Claim 1 recites the limitation “different seasonal patterns” in line 9 of claim 1. It is unclear as to whether the limitation “different seasonal patterns” in line 9 of claim 1 corresponds to “a particular seasonal pattern” in line 1 of claim 5 and “the particular seasonal pattern” in line 2 of claim 5.  More specifically, it is unclear as to 
Claim 6, which depends from claim 1, recites the limitation “the seasonal pattern” in line 1 of claim 6.  Claim 1 recites the limitation “different seasonal patterns” in line 9 of claim 1.  It is unclear as to whether “different seasonal patterns” in line 9 of claim 1 corresponds to “the seasonal pattern” in line 1 of claim 6.  More specifically, it is unclear as to whether “seasonal pattern” in line 1 of claim 6 is different from “different seasonal patterns” in line 9 of claim 1. Therefore, claim 6 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “the seasonal pattern” in line 1 of claim 6 as “one of the different seasonal patterns” in line 1 of claim 6.
Claim 4 is rejected under 35 U.S.C. §112(b) because (1) claim 4 is dependent upon rejected dependent claim 3 and (2) claim 4 is dependent upon rejected independent claim 1 through rejected intervening claim 3.  
Claims 7-8 are rejected under 35 U.S.C. §112(b) by virtue of their dependency upon rejected independent claim 1.
Claim 9 recites the “different seasonal patterns” in line 10 of claim 9.  Claim 9 also recites the limitation “a seasonal pattern” in line 12 of claim 9 and the limitation “the seasonal pattern” in line 14 of claim 9.  It is unclear as to whether the limitation “different seasonal patterns” in line 10 of claim 9 corresponds to “a seasonal pattern” in line 12 of 
Claim 10, which depends from claim 9, recites the limitation “a seasonal pattern” in line 2 of claim 10 and recites the limitation “the seasonal pattern” in line 4 of claim 10.  Claim 9 recites the limitation “different seasonal patterns” in line 10 of claim 9. It is unclear as to whether the limitation “different seasonal patterns” in line 10 of claim 9 corresponds to “a seasonal pattern” in line 2 of claim 10 and “the seasonal pattern” in line 4 of claim 10.  More specifically, it is unclear as to whether “seasonal pattern” of claim 10 is different from the “different seasonal pattern” in claim 9. Therefore, claim 10 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “a seasonal pattern” in line 2 of claim 10 as “one of the different seasonal patterns” in line 2 of claim 10, and is interpreting “the seasonal pattern in line 4 of claim 10 as “the one of the different seasonal patterns” in line 4 of claim 10.
Claim 10, which depends from claim 9, recites the limitation “relative to” in line 4 of claim 10.  It is unclear as to whether (1) the seasonal pattern is relative to an opportunity count or (2) the mapping count is relative to the opportunity count.  Therefore, claim 10 is unclear and indefinite. For the purposes of prior art examination, 
Claim 11, which depends from claim 9, recites the limitation “a plurality of encodings” in lines 2-3 of claim 11.  Claim 9 recites the limitation “a plurality of encodings” in line 9 of claim 9.  It is unclear as to whether the limitation “a plurality of encodings” in line 9 of claim 9 corresponds to “a plurality of encodings” in lines 2-3 of claim 11.   Therefore, claim 11 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “a plurality of encodings” in lines 2-3 of claim 11 as “the plurality of encodings” in lines 2-3 of claim 11
Claim 11, which depends from claim 9, recites the limitations “first seasonal pattern” in line 3 of claim 11and “second seasonal pattern” in line 4 of claim 11.  Claim 9 recites the limitation “different seasonal patterns” in line 10 of claim 9. It is unclear as to whether the limitation “different seasonal patterns” in line 10 of claim 9 corresponds to “first seasonal pattern” in line 3 of claim 11 and “second seasonal pattern” in line 4 of claim 11.  More specifically, it is unclear as to whether “first seasonal pattern” in line 3 of claim 11 and “second seasonal pattern” in line 4 of claim 11 are different from the “different seasonal patterns” in line 10 of claim 9. Therefore, claim 11 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “first seasonal pattern” in line 3 of claim 11 as “one of the different seasonal patterns” in line 3 of claim 11, and is interpreting “second seasonal pattern” in line 4 of claim 11 as “another one of the different seasonal patterns” in line 4 of claim 11.
Claim 13, which depends from claim 9, recites the limitation “a plurality of encodings” in line 2 of claim 13.  Claim 9 recites the limitation “a plurality of encodings” 
Claim 13, which depends from claim 9, recites the limitation “an encoding space” line 2 of claim 13.  Claim 9 recites the limitation “at least one encoding space” in lines 8-9 of claim 9.  It is unclear as to whether the limitation “at least one encoding space” in line 2 of claim 13 corresponds to “at least one encoding space” in lines 8-9 of claim 9.  Therefore, claim 13 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “an encoding space” in line 2 of claim 13 as “one of the at least one encoding space” in line 2 of claim 13.
Claim 13, which depends from claim 9, recites the limitation “a particular seasonal pattern” in lines 1-2 of claim 13 and recites the limitation “the particular seasonal pattern” in line 3 of claim 13.  Claim 9 recites the limitation “different seasonal patterns” in line 10 of claim 9. It is unclear as to whether the limitation “different seasonal patterns” in line 10 of claim 9 corresponds to “a particular seasonal pattern” in lines 1-2 of claim 13 and “the particular seasonal pattern” in line 3 of claim 13.  More specifically, it is unclear as to whether “particular seasonal pattern” in claim 13 is different from “different seasonal patterns” in line 10 of claim 9. Therefore, claim 13 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “a particular seasonal pattern” in lines 1-2 of claim 13 as “one of the different seasonal patterns” in lines 1-2 of claim 13, and is interpreting “the particular 
Claim 14, which depends from claim 9, recites the limitation “the seasonal pattern” in line 2 of claim 14.  Claim 1 recites the limitation “different seasonal patterns” in line 10 of claim 9.  It is unclear as to whether “different seasonal patterns” in line 10 of claim 9 corresponds to “the seasonal pattern” in line 2 of claim 14.  More specifically, it is unclear as to whether “seasonal pattern” in line 2 of claim 14 is different from “different seasonal patterns” in line 10 of claim 9. Therefore, claim 14 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “the seasonal pattern” in line 2 of claim 14 as “one of the different seasonal patterns” in line 2 of claim 14.
Claim 12 is rejected under 35 U.S.C. §112(b) because (1) claim 12 is dependent upon rejected dependent claim 11 and (2) claim 12 is dependent upon rejected independent claim 9 through rejected intervening claim 11.
Claims 15 and 16 are rejected under 35 U.S.C. §112(b) by virtue of their dependency upon rejected independent claim 9.
Claim 17 recites the limitation “different seasonal patterns” in line 12 of claim 17.  Claim 17 also recites the limitation “a seasonal pattern” in line 14 of claim 17 and the limitation “the seasonal pattern” in line 16 of claim 17.  It is unclear as to whether the limitation “different seasonal patterns” in line 12 of claim 17 corresponds to “a seasonal pattern” in line 14 of claim 1 and “the seasonal pattern” in line 16 of claim 1.  More specifically, it is unclear as to whether “the representation of the seasonal pattern” is different from “the different seasonal patterns.”  Therefore, claim 17 is unclear and 
Claim 18, which depends from claim 17, recites the limitation “a seasonal pattern” in lines 1-2 of claim 18 and recites the limitation “the seasonal pattern” in line 3 of claim 18.  Claim 17 recites the limitation “different seasonal patterns” in line 12 of claim 17.  It is unclear as to whether the limitation “different seasonal patterns” in line 12 of claim 17 corresponds to “a seasonal pattern” in lines 1-2 of claim 18 and “the seasonal pattern” in line 3 of claim 18.  More specifically, it is unclear as to whether “seasonal pattern” of claim 18 is different from the “different seasonal pattern” in claim 17.  Therefore, claim 18 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “a seasonal pattern” in lines 1-2 of claim 18 as “one of the different seasonal patterns” in lines 1-2 of claim 18, and is interpreting “the seasonal pattern in line 3 of claim 18 as “the one of the different seasonal patterns” in line 3 of claim 18.
Claim 18, which depends from claim 17, recites the limitation “relative to” in line 3 of claim 18.  It is unclear as to whether (1) the seasonal pattern is relative to an opportunity count or (2) the mapping count is relative to the opportunity count.  Therefore, claim 18 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “relative to” as the mapping count is relative to the opportunity count in claim 18.
Claim 19, which depends from claim 17, recites the limitation “a plurality of encodings” in lines 2-3 of claim 19.  Claim 17 recites the limitation “a plurality of encodings” in line 11 of claim 17.  It is unclear as to whether the limitation “a plurality of encodings” in line 11 of claim 17 corresponds to “a plurality of encodings” in lines 2-3 of claim 19.   Therefore, claim 19 is unclear and indefinite.  For the purposes of prior art examination, the Examiner is interpreting “a plurality of encodings” in lines 2-3 of claim 19 as “the plurality of encodings” in lines 2-3 of claim 19.
Claim 19, which depends from claim 17, recites the limitations “first seasonal pattern” in lines 3-4 of claim 19 and “second seasonal pattern” in line 4 of claim 19.  Claim 17 recites the limitation “different seasonal patterns” in line 12 of claim 17. It is unclear as to whether the limitation “different seasonal patterns” in line 12 of claim 17 corresponds to “first seasonal pattern” in lines 3-4 of claim 19 and “second seasonal pattern” in line 4 of claim 19.  More specifically, it is unclear as to whether “first seasonal pattern” in lines 3-4 of claim 19 and “second seasonal pattern” in line 4 of claim 19 are different from the “different seasonal patterns” in line 12 of claim 17. Therefore, claim 19 is unclear and indefinite. For the purposes of prior art examination, the Examiner is interpreting “first seasonal pattern” in lines 3-4 of claim 19 as “one of the different seasonal patterns” in lines 3-4 of claim 19, and is interpreting “second seasonal pattern” in line 4 of claim 19 as “another one of the different seasonal patterns” in line 4 of claim 19.     Claim 20 is rejected under 35 U.S.C. §112(b) because (1) claim 20 is dependent upon rejected dependent claim 19 and (2) claim 20 is dependent upon rejected independent claim 17 through rejected intervening claim 19.
Although claims 1-20 have been rejected and have been interpreted by the Examiner as indicated above for the purposes of examination of the prior art, Applicant must review claims 1-20 to further clarify the subject matter, which Applicant wishes to claim to satisfy 35 U.S.C. §112.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1 Analysis
In   the instant case, the claims are directed toward a method (claims 1-8), a product (claims 9-16), and an apparatus (system claims 17-20).  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

Step 2A Analysis
Step 2A: Pong 1
Based on claims 1-20 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of (1) responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps , (2) mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns  and (3) generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern provide disembodied concept(s) and/or mental process(es), which are abstract ideas. Under the broadest reasonable interpretation, limitations (1) through (3) are limitations, which can be performed in the mind but for recitation of one or more generic computer components.   As indicated in the MPEP, certain methods of organizing human activity including managing personal behavior or relationships or interactions between people are abstract ideas ( MPEP §2106.04(a)(2) II), and certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2)).
Independent claims 1, 9, and 17 include the subject matter:
-     responsive to receiving the time-series data, detecting a subset of metric   
      values that are outliers, wherein the subset of metric values are associated 
      with a plurality of timestamps;
 mapping the plurality of timestamps to at least one encoding of at least 
      one encoding space, wherein the at least one encoding space defines a

 generating, based on the mapping of the plurality of timestamps to the at   
 least one encoding of the at least one encoding space, a representation of a  
 seasonal pattern.
Accordingly, the subject matter of independent claims 1, 9, and 17 are abstract ideas providing mental processes.

Step 2A: Prong 2
As per independent claim 1, the judicial exception (abstract idea) related to independent claim 1 is not integrated into a practical application because the additional limitations of independent claim 1, which include a method comprising: (1) receiving a set of time-series data that tracks metric values of at least one computing resource over time and (2) performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern corresponds to well-known devices (e.g., computer devices) to implement the abstract idea, data gathering, and/or insignificant extra solution activity.  More specifically, at least one computing resource corresponds to one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)). The additional limitation receiving a set of time-series data that tracks metric values of at least one computing resource over time corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP 2106.04(d)). Further, the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern provides an insignificant extra-solution activity or no extra-solution activity (MPEP §2106.05(g)).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea.
As per independent claim 9, the judicial exception (abstract idea) related to independent claim 9 is not integrated into a practical application. The additional limitations of claim 9 include one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:, which correspond to mere instructions stored in machine-readable media to implement the abstract idea by using well-known computer components including (1) one or more non-transitory machine-readable media and (2) one or more processors, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)). The additional limitations of claim 9 further include receiving a set of time-series data that tracks metric values of at least one computing resource over time, which corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP 2106.04(d)). Further, the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern provides an insignificant extra-solution activity or no extra-solution activity (MPEP §2106.05(g)).  Moreover, the additional limitation at least one computing resource corresponds to one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP 
As per dependent claim 17, the judicial exception (abstract idea) related to independent claim 17 is not integrated into a practical application. The additional limitations of claim 17 include a system comprising: one or more hardware processors; one or more non-transitory machine-readable media storing instructions which, when executed by the one or more hardware processors, cause:, which correspond to mere instructions stored in machine-readable media to implement the abstract idea by using well-known computer components including (1) one or more non-transitory machine- readable media and (2) one or more hardware processors, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)). The additional limitations of claim 17 further include receiving a set of time-series data that tracks metric values of at least one computing resource over time, which corresponds to data gathering which does not integrate the abstract ideas into a practical application (MPEP §§ 2106.05(a)(II)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP 2106.04(d)).  Further, the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern provides an insignificant extra-solution activity or no extra-solution activity (MPEP §2106.05(g)).  Moreover, the additional limitation at least one computing resource corresponds to one or more generic computer devices or generic computer components which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)). Accordingly, the additional limitations do not integrate the abstract idea into a practical 
Accordingly, independent claims 1, 9, and 17 are directed toward an abstract idea.

Step 2B Analysis
Independent claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP §2106.05). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional limitations of the independent claims are considered to be well-understood, routine, and conventional limitations (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)).
As per independent claim 1, additional limitations of independent claim 1, which include at least one computing resource, correspond to well-known devices including generic computer components, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and  MPEP §2106.05(f)(2)(v)) including the additional limitations (1) receiving a set of time-series data that tracks metric values of at least one computing resource over time, and (2)  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.
The additional limitation receiving a set of time-series data that tracks metric values of at least one computing resource over time corresponds to a data gathering operation (MPEP §2106.05(d)(II)(i)), and the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern corresponds to an insignificant extra-solution (MPEP §2106.05(g)).  These additional elements of claim 1 are examples of computer functions, which are well understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05(I) (A) and MPEP  §2106.05(d)).  Moreover, these generic computer components performing data gathering operations or other generic computer operations are an insignificant extra solution activity (MPEP §2106.05(g)).  Accordingly, independent claim 1 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
As per independent claim 9,  additional limitations of independent claim 9, which include one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: and least one computing resource, correspond to mere instructions stored in machine-readable media to implement the abstract idea by using well-known computer components including (1) one or more non-transitory machine-readable media, (2) one or more processors, and (3) at least one computing resource, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)) including the additional limitations (1) receiving a set of time-series data that tracks metric values of at least one computing resource over time, and (2)  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.  The  receiving a set of time-series data that tracks metric values of at least one computing resource over time corresponds to a data gathering operation (MPEP §2106.05(d)(II)(i)), and the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern corresponds to an insignificant extra-solution (MPEP § 2106.05(g)).  These additional elements of claim 9 are examples of computer functions, which are well understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05(I) (A) and MPEP §2106.05(d)).  Moreover, these generic computer components performing data gathering operations or other generic computer operations are an insignificant extra solution activity (MPEP §2106.05(g)).  Accordingly, independent claim 9 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
As per independent claim 17,  additional limitations of independent claim 17 include a system comprising: one or more hardware processors; one or more non-transitory machine-readable media storing instructions which, when executed by the one or more hardware processors, cause: and at least one computing resource, correspond to mere instructions stored in machine-readable media to implement the abstract idea by using well-known computer components including (1) one or more non-transitory machine-readable media, (2) one or more hardware processors, and (3) at least one computing resource, which are used as a tool to perform operations (MPEP §2106.04(d)(I) and MPEP §2106.05(f)(2)(v)) including the additional limitations (1) receiving a set of time-series data that tracks metric values of at least one computing resource over time, and (2)  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.  The additional limitation receiving a set of time-series data that tracks metric values of at least one computing resource over time corresponds to a data gathering operation (MPEP §2106.05(d)(II)(i)), and the additional limitation performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern corresponds to an insignificant extra-solution (MPEP §2106.05(g)).  These additional elements of claim 17 are examples of computer functions, which are well understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05(I) (A) and MPEP §2106.05(d)).  Moreover, these generic computer components performing data gathering operations or other generic computer operations are an insignificant extra solution activity (MPEP §2106.05(g)).  Accordingly, independent claim 17 does not include additional limitations that are sufficient to amount to significantly more that the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
Accordingly, independent claims 1, 9, and 17 are not patent eligible.

Dependent claims 2-8, 10-16, and 18-20  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional limitations fail to establish that the claims are not directed toward an abstract idea, as they recite further establishment of the judicial exception.  The dependent claims 2-8, 10-16, and 18-20 are not integrated into a practical application because they do not impose any meaningful limits on practicing an abstract idea. In addition, dependent claims 2-8, 10-16, and 18-20 do not transform the abstract idea such that claims amount to significantly more than the abstract idea itself.
As per claims 2, 10, and 18, these claims recite the limitations identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding, which are directed toward an abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claims 2, 10, and 18 are limitations, which relate to mental processes which can be performed in the human mind.  As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas (MPEP §2106.04(a)(2)(III)).  Dependent claims 2, 10, and 18 do not include additional limitations.  Accordingly, there are no additional limitations, which could be used to integrate the abstract idea into a practical application.  In addition, there are no additional limitations to impose any meaningful limits on practicing the Abstract idea 
As per claims 3, 11, and 19, these claims recite the limitations mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern, which are directed toward an abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claims 3, 11, and 19 are limitations, which relate to mental processes which can be performed in the human mind.  As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas (MPEP §2106.04(a)(2)(III)).  Dependent claims 3, 11, and 19 do not include additional limitations.  Accordingly, there are no additional limitations, which could be used to integrate the abstract idea into a practical application.  In addition, there are no additional limitations to impose any meaningful limits on practicing the Abstract idea (MPEP §2106.04(d)).  In addition, dependent claims 3, 11, and 19 do not include any additional limitations and therefore, there are no additional limitations to transform the abstract idea such that claims amount to significantly more than the abstract idea itself (MPEP §2106.05).  

As per claims 4, 12, and 20, these claims recite the first encoding and the second encoding are from different encoding spaces,  which are directed toward an abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claims 4, 12, and 20 are limitations, which relate to mental processes which can be performed in the human mind.  As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgements and opinions are abstract ideas (MPEP §2106.04(a)(2)(III)).  Dependent claims 4, 12, and 20 do not include additional limitations.  Accordingly, there are no additional limitations, which could be used to integrate the abstract idea into a practical application.  In addition, there are no additional limitations to impose any meaningful limits on practicing the Abstract idea (MPEP §2106.04(d)).  In addition, dependent claims 4, 12, and 20 do not include any additional limitations and therefore, there are no additional limitations to transform the abstract idea such that claims amount to significantly more than the abstract idea itself (MPEP §2106.05) .
As per claims 5 and 13, these claims recite  a particular seasonal pattern is associated with a plurality of encodings of an encoding space to account for variations in the particular seasonal pattern, which are directed toward an abstract idea, because these limitations provide disembodied concepts and/or mental processes, which are an abstract idea.  Under the broadest reasonable interpretation, these limitations of dependent claims 5 and 13 are limitations, which relate to mental processes which can be performed in the human mind.  As indicated in the MPEP, certain mental processes 
As per claims 6 and 14, these claims recite the additional limitation training a seasonal model based on outlier values associated with a particular encoding.  These additional limitations of claims 6 and 14 are not integrated into a practical application because the limitations of claims 6 and 14 correspond to data gathering, analyzing data using conventional techniques, and/or storing data (MPEP §§ 2106.05(a)(I)(iv), 2106.05(a)(ll)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). Accordingly, these limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). In addition, these limitations are well-understood, routine, conventional activity including training (e.g., corresponding to gathering and analyzing in MPEP §2106.05(a)(ll)(iii)). Therefore, the additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)), and the additional limitations do not transform an abstract idea into a patent eligible 
As per claims 7 and 15, these claims recite the additional limitation displaying a summary based on the representation of the seasonal pattern; wherein the summary data identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource. These additional limitations of claims 7 and 15 are not integrated into a practical application because the limitations of claims 7 and 15 correspond to data gathering, analyzing data using conventional techniques, displaying data, and/or storing data (MPEP §§ 2106.05(a)(I)(iv), 2106.05(a)(ll)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). Accordingly, these limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). In addition, these limitations are well-understood, routine, conventional activity including displaying a summary (e.g., corresponding to gathering, analyzing, and displaying data in MPEP §2106.05(a)(ll)(iii)). Therefore, the additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)), and the additional limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claims 7 and 15 amount to significantly more than the abstract idea itself (MPEP §2106.05).
As per claims 8 and 16, these claims recite the limitation generating a recommendation for optimizing the at least one computing resource, which is directed toward an abstract idea, because this limitation provides disembodied concepts and/or mental processes, which are an abstract idea. Under the broadest reasonable adjusting a system configuration of the at least one computing resource, or scheduling an operation to execute on the at least one computing resource. These additional limitations of claims 8 and 16 are not integrated into a practical application because the additional limitations of claims 8 and 16 correspond to data gathering, analyzing data using conventional techniques, displaying data, and/or storing data (MPEP §§ 2106.05(a)(I)(iv), 2106.05(a)(ll)(iii), 2106.05(g), 2106.05(h)(vi), and MPEP §2106.04(d)). Accordingly, these additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)). In addition, these additional limitations are well-understood, routine, conventional activity including adjusting a system configuration and scheduling an operation (e.g., corresponding to gathering and analyzing data in MPEP §2106.05(a)(ll)(iii)). Therefore, the additional limitations do not impose any meaningful limits on practicing the abstract idea (MPEP §2106.04(d)), and the additional limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that claims 8 and 16 amount to significantly more than the abstract idea itself (MPEP §2106.05).
Viewed as a whole, the dependent claims 2-8, 10-16, and 18-20 relate to certain mental processes including thinking or concepts that can be performed in the 

Claim Rejections - 35 USC § 103

In the event, the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Application Publication to 2006/0106797 to Srinivasa et al. (hereinafter, .
As per claim 1, Srinivasa teaches:  a method (Abstract) comprising:
receiving a set of time-series data that tracks metric values of at least one computing resource over time (Srinivasa, Paragraphs [0004]-[0005] discloses time-series data is a set of values collected at discrete points in time and discloses applying temporal data mining (TDM) to the time series data; Paragraph [0013] disclose event code data that is timestamped and discloses an analysis of event code time series for prediction of machine downtime; paragraphs [0015]-[0016] disclose identifying and predicting temporal patterns from time series data; and Paragraphs [0044], [0046], and  [0047] disclose TDM may pertain to computer network analysis including computer network load, which teaches receiving a set of time-series data that tracks metric values of at least one computing resource over time); 
mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns (Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns); 
generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern (Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern). 
However, Srinivasa does not explicitly disclose: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps; and performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.  
However, Pope teaches: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps (Pope, Paragraph [0055] discloses receiving measurement data from a measurement device (e.g., electrical meter);  Paragraph [0195] discloses that measurement data is time series data related to customer loads; Paragraph [0065] discloses storing data regarding the network itself obtained from the network itself or storing data of other devices such as data obtained from internet of things devices (e.g. meters); Paragraphs [0067]-[0068] disclose that time-series data includes time stamps for the time-series data; and Paragraph [0193] teaches identifying outliers of the time-series data (subset of time-series data) using Fourier Transforms, which teaches responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the detection of outliers from Pope into the system and method of Srinivasa to improve the analysis of time series data to improve the identification and prediction of temporal patterns to improve the temporal data mining using machine learning by applying the measurement data to machine learning, which is disclosed in the Abstract and  paragraphs [0002]-[0004], [0015]-[0017], and [0042] of Srinivasa.
However, the combination of Srinivasa and Pope does not explicitly teach:  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.
However, Garvey teaches: performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern (Garvey, paragraph [0086] discloses an intuitive display allowing a user to quickly analyze seasonal usage patterns; paragraph [0087] discloses applications that may generate and/or access summary data to perform various seasonal-aware operations; paragraph [0091] discloses the use of summary data to recommend resource consolidation or to automatically consolidate resources; and paragraph [0092] discloses the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands, which teaches performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate (1) the use of summary data to recommend resource consolidation or to automatically consolidate resources as taught in paragraph [0091] of Garvey and (2) the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands as taught in paragraph [0092] of Garvey into Srinivasa to improve the computer network analysis of Srinivasa (see paragraph [0044] of Srinivasa).
As per claim 2, the combination of Srinivasa, Pope, and Garvey teaches: the method of Claim 1 further comprising identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding (Srinivas, FIG. 1, paragraph [0049] discloses feature extraction (which the Examiner is interpreting as identifying) of a feature quantity such as sum, maximum, or average downtime during a specified period; and Srinivas, Paragraph [0050] discloses an analysis of frequency data  (events per unit time) by deriving frequency data from binned data using the bin contents (i.e., counts) divided by bin width (i.e., duration which the Examiner is also interpreting as opportunity count), which teaches identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding).
As per claim 3, the combination of Srinivasa, Pope, and Garvey teaches:  the method of claim 1 further comprising mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern (Srinivasa, Paragraph [0013] discloses event code data that is timestamped; Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which together teaches mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern).
As per claim 4, the combination of Srinivasa, Pope, and Garvey teaches:   the method of Claim 3, wherein the first encoding and the second encoding are from different encoding spaces (Srinivasa, Paragraph [0013] disclose event code data that is timestamped; Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping a plurality of encodings to an encoding space; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which teaches wherein the first encoding and the second encoding are from different encoding spaces).
As per claim 5, the combination of Srinivasa, Pope, and Garvey teaches:  the method of Claim 1, wherein a particular seasonal pattern is associated with a plurality of encodings of an encoding space to account for variations in the particular seasonal pattern (Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; and Srinivasa, Paragraphs [0104] and [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern based on time series data, which teaches wherein a particular seasonal pattern is associated with a plurality of encodings of an encoding space to account for variations in the particular seasonal pattern).
As per claim 6, the combination of Srinivasa, Pope, and Garvey teaches:  the method of Claim 1, wherein generating the representation of the seasonal pattern comprises training a seasonal model based on outlier values associated with a particular encoding  (Srinivasa, Paragraphs [0015], [0016], and [0046] disclose pattern extraction including extracting time and frequency  patterns from embedded time-series data, which included event code-time value pairs, which correspond to outlier values as taught by paragraph [0193] of Pope, and which provide training samples for training a machine learning model, which together teach generating the representation of the seasonal pattern comprises training a seasonal model based on outlier values associated with a particular encoding).
As per claim 7, the combination of Srinivasa, Pope, and Garvey teaches:  the method of claim 1, further comprising displaying a summary based on the representation of the seasonal pattern; wherein the summary data identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource (Garvey, FIG. 11 and Paragraphs [0092], [0093], [0122], and [0123] disclose displaying a summary including outliers of seasonal patterns, which teaches further comprising displaying a summary based on the representation of the seasonal pattern; wherein the summary data identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource).
As per claim 8, the combination of Srinivasa, Pope, and Garvey teaches:  the method of Claim 1, wherein performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern comprises generating a recommendation for optimizing the at least one computing resource, adjusting a system configuration of the at least one computing resource, or scheduling an operation to execute on the at least one computing resource (Garvey, paragraph [0086] discloses an intuitive display allowing a user to quickly analyze seasonal usage patterns; Garvey, paragraph [0087] discloses applications that may generate and/or access summary data to perform various seasonal operations; Garvey, paragraph [0091] discloses the use of summary data to recommend resource consolidation or to automatically consolidate resources; and Garvey, paragraph [0092] discloses the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands, which teaches wherein performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern comprises generating a recommendation for optimizing the at least one computing resource, adjusting a system configuration of the at least one computing resource, or scheduling an operation to execute on the at least one computing resource).
 As per claim 9, Srinivas teaches: one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause (Srinivasa, paragraph [0045]):
receiving a set of time-series data that tracks metric values of at least one computing resource over time (Srinivasa, Paragraphs [0004]-[0005] discloses time-series data is a set of values collected at discrete points in time and discloses applying temporal data mining (TDM) to the time series data; Paragraph [0013] disclose event code data that is timestamped and discloses an analysis of event code time series for prediction of machine downtime; paragraphs [0015]-[0016] disclose identifying and predicting temporal patterns from time series data; and Paragraphs [0044], [0046], and  [0047] disclose TDM may pertain to computer network analysis including computer network load, which teaches receiving a set of time-series data that tracks metric values of at least one computing resource over time); 
mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns (Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns); 
generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern (Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern). 
However, Srinivasa does not explicitly disclose: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps; and performing at 
However, Pope teaches: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps (Pope, Paragraph [0055] discloses receiving measurement data from a measurement device (e.g., electrical meter);  Paragraph [0195] discloses that measurement data is time series data related to customer loads; Paragraph [0065] discloses storing data regarding the network itself obtained from the network itself or storing data of other devices such as data obtained from internet of things devices (e.g. meters); Paragraphs [0067]-[0068] disclose that time-series data includes time stamps for the time-series data; and Paragraph [0193] teaches identifying outliers of the time-series data (subset of time-series data) using Fourier Transforms, which teaches responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the detection of outliers from Pope into the system and method of Srinivasa to improve the analysis of time series data to improve the identification and prediction of temporal patterns to improve the temporal data mining using machine learning by applying the measurement data to machine learning, which is disclosed in the Abstract and  paragraphs [0002]-[0004], [0015]-[0017], and [0042] of Srinivasa.
However, the combination of Srinivasa and Pope does not explicitly teach:  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.
However, Garvey teaches: performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern (Garvey, paragraph [0086] discloses an intuitive display allowing a user to quickly analyze seasonal usage patterns; paragraph [0087] discloses applications that may generate and/or access summary data to perform various seasonal-aware operations; paragraph [0091] discloses the use of summary data to recommend resource consolidation or to automatically consolidate resources; and paragraph [0092] discloses the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands, which teaches performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate (1) the use of summary data to recommend resource consolidation or to automatically consolidate resources as taught in paragraph [0091] of Garvey and (2) the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands as taught in paragraph [0092] of Garvey into Srinivasa to improve the computer network analysis of Srinivasa (see paragraph [0044] of Srinivasa).
As per claim 10, the combination of Srinivas, Pope, and Garvey teaches:  the one or more non-transitory machine-readable media of Claim 9, wherein the instructions further cause identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding (Srinivas, FIG. 1, paragraph [0049] discloses feature extraction (which the Examiner is interpreting as identifying) of a feature quantity such as sum, maximum, or average downtime during a specified period; and Srinivas, Paragraph [0050] discloses an analysis of frequency data  (events per unit time) by deriving frequency data from binned data using the bin contents (i.e., counts) divided by bin width (i.e., duration which the Examiner is also interpreting as opportunity count), which teaches identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding).
As per claim 11, the combination of Srinivasa, Pope, and Garvey teaches:    the one or more non-transitory machine-readable media of Claim 9, wherein the instructions further cause mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern (Srinivasa, Paragraph [0013] discloses event code data that is timestamped; Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which together teaches mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern).
As per claim 12, the combination of Srinivasa, Pope, and Garvey teaches:  the one or more non-transitory machine-readable media of Claim 11,  wherein the first encoding and the second encoding are from different encoding spaces (Srinivasa, Paragraph [0013] disclose event code data that is timestamped; Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping a plurality of encodings to an encoding space; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which teaches wherein the first encoding and the second encoding are from different encoding spaces).
As per claim 13, the combination of Srinivasa and Pope teaches:  the one or more non-transitory machine-readable media of Claim 9, wherein a particular seasonal (Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; and Srinivasa, Paragraphs [0104] and [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern based on time series data, which teaches wherein a particular seasonal pattern is associated with a plurality of encodings of an encoding space to account for variations in the particular seasonal pattern).
As per claim 14, the combination of Srinivasa and Pope teaches:  the one or more non-transitory machine-readable media of Claim 9, wherein generating the representation of the seasonal pattern comprises training a seasonal model based on outlier values associated with a particular encoding (Srinivasa, Paragraphs [0015], [0016], and [0046] disclose pattern extraction including extracting time and frequency  patterns from embedded time-series data, which included event code-time value pairs, which correspond to outlier values as taught by paragraph [0193] of Pope, and which provide training samples for training a machine learning model, which together teach generating the representation of the seasonal pattern comprises training a seasonal model based on outlier values associated with a particular encoding).
As per claim 15, the combination of Srinivasa, Pope and Garvey teaches:  the one or more non-transitory machine-readable media of Claim 9, wherein the instructions further cause displaying a summary based on the representation of the seasonal pattern; wherein the summary data identifies a particular pattern of outlier (Garvey, FIG. 11 and Paragraphs [0092], [0093], [0122], and [0123] disclose displaying a summary including outliers of seasonal patterns, which teaches wherein the instructions further cause displaying a summary based on the representation of the seasonal pattern; wherein the summary data identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource).
As per claim 16, the combination of Srinivasa, Pope, and Garvey teaches:  the one or more non-transitory machine-readable media of Claim 9, wherein performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern comprises generating a recommendation for optimizing the at least one computing resource, adjusting a system configuration of the at least one computing resource, or scheduling an operation to execute on the at least one computing resource (Garvey, paragraph [0086] discloses an intuitive display allowing a user to quickly analyze seasonal usage patterns; Garvey, paragraph [0087] discloses applications that may generate and/or access summary data to perform various seasonal operations; Garvey, paragraph [0091] discloses the use of summary data to recommend resource consolidation or to automatically consolidate resources; and Garvey, paragraph [0092] discloses the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands, which teaches wherein performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern comprises generating a recommendation for optimizing the at least one computing resource, adjusting a system configuration of the at least one computing resource, or scheduling an operation to execute on the at least one computing resource).
As per claim 17, Srinivasa teaches:  a system (Abstract) comprising:
one or more hardware processors (Srinivasa, paragraph [0045]);
one or more non-transitory machine-readable media storing instructions which, 
when executed by the one or more hardware processors, cause (Srinivasa, paragraph [0045]):
receiving a set of time-series data that tracks metric values of at least one computing resource over time (Srinivasa, Paragraphs [0004]-[0005] discloses time-series data is a set of values collected at discrete points in time and discloses applying temporal data mining (TDM) to the time series data; Paragraph [0013] disclose event code data that is timestamped and discloses an analysis of event code time series for prediction of machine downtime; paragraphs [0015]-[0016] disclose identifying and predicting temporal patterns from time series data; and Paragraphs [0044], [0046], and  [0047] disclose TDM may pertain to computer network analysis including computer network load, which teaches receiving a set of time-series data that tracks metric values of at least one computing resource over time); 
mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns (Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping the plurality of timestamps to at least one encoding of at least one encoding space, wherein the at least one encoding space defines a plurality of encodings for different seasonal patterns); 
generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern (Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; and Paragraphs [0104] and [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches generating, based on the mapping of the plurality of timestamps to the at least one encoding of the at least one encoding space, a representation of a seasonal pattern). 
However, Srinivasa does not explicitly disclose: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps; and performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.  
However, Pope teaches: responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps (Pope, Paragraph [0055] discloses receiving measurement data from a measurement device (e.g., electrical meter);  Paragraph [0195] discloses that measurement data is time series data related to customer loads; Paragraph [0065] discloses storing data regarding the network itself obtained from the network itself or storing data of other devices such as data obtained from internet of things devices (e.g. meters); Paragraphs [0067]-[0068] disclose that time-series data includes time stamps for the time-series data; and Paragraph [0193] teaches identifying outliers of the time-series data (subset of time-series data) using Fourier Transforms, which teaches responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the detection of outliers from Pope into the system and method of Srinivasa to improve the analysis of time series data to improve the identification and prediction of temporal patterns to improve the temporal data mining using machine learning by applying the measurement data to machine learning, which is disclosed in the Abstract and  paragraphs [0002]-[0004], [0015]-[0017], and [0042] of Srinivasa.
However, the combination of Srinivasa and Pope does not explicitly teach:  performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern.
However, Garvey teaches: performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern (Garvey, paragraph [0086] discloses an intuitive display allowing a user to quickly analyze seasonal usage patterns; paragraph [0087] discloses applications that may generate and/or access summary data to perform various seasonal-aware operations; paragraph [0091] discloses the use of summary data to recommend resource consolidation or to automatically consolidate resources; and paragraph [0092] discloses the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands, which teaches performing at least one operation in association with the at least one computing resource based on the representation of the seasonal pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate (1) the use of summary data to recommend resource consolidation or to automatically consolidate resources as taught in paragraph [0091] of Garvey and (2) the use of summary data for capacity planning to determine whether deployed software and/or hardware resources are sufficient to satisfy computer usage demands as taught in paragraph [0092] of Garvey into Srinivasa to improve the computer network analysis of Srinivasa (see paragraph [0044] of Srinivasa).
As per claim 18, the combination of Srinivasa, Pope, and Garvey teaches: the system of claim 17, wherein the instructions further cause identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding (Srinivas, FIG. 1, paragraph [0049] discloses feature extraction (which the Examiner is interpreting as identifying) of a feature quantity such as sum, maximum, or average downtime during a specified period; and Srinivas, Paragraph [0050] discloses an analysis of frequency data  (events per unit time) by deriving frequency data from binned data using the bin contents (i.e., counts) divided by bin width (i.e., duration which the Examiner is also interpreting as opportunity count), which teaches identifying whether a seasonal pattern is present based on a mapping count that identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern relative to an opportunity count that identifies how many times timestamps could have been mapped to the corresponding encoding).
As per claim 19, the combination of Srinivasa, Pope, and Garvey teaches:   the one or more non-transitory machine-readable media of Claim 17, wherein the instructions further cause mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern  (Srinivasa, Paragraph [0013] discloses event code data that is timestamped; Srinivasa, Paragraph [0074] discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which together teaches mapping a particular timestamp of the plurality of timestamps to a plurality of encodings including a first encoding of a first encoding space for a first seasonal pattern and a second encoding for a second seasonal pattern).
As per claim 20, the combination of Srinivasa, Pope, and Garvey teaches:   the one or more non-transitory machine-readable media of Claim 19,  wherein the first encoding and the second encoding are from different encoding spaces (Srinivasa, Paragraph [0013] disclose event code data that is timestamped; Srinivasa, Paragraph [0074]  discloses time series data being binned, classified, and embedded; Srinivasa, Paragraphs [0104] and  [0110] discloses a time embedding step to create a temporal pattern or phase space representation of the time series and discloses labeling the temporal pattern, which teaches mapping a plurality of encodings to an encoding space; and Garvey, Paragraph [0057] discloses embodiments in which an instance of a season may be associated with different seasonal patterns detected within sub-blocks, which teaches wherein the first encoding and the second encoding are from different encoding spaces).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LI B. ZHEN can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL FREYMUTH DAEBELER/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121